Case 2:19-cv-14515-BRM-JAD Document 24 Filed 09/13/19 Page 1 of 1 PageID: 1217



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                      MINUTES



 Judge: BRIAN R. MARTINOTTI                                       Date: 07/19/19
 Court Reporter: Megan McKay Soule                                Civil No: 19-14515


 Title of the Case:

 431 E. PALISADE AVENUE REAL ESTATE, LLC, et al
 v.
 CITY OF ENGLEWOOD, et al,

 Appearances:

 Michael Yellin & Warren Usatine, Attorneys for Plaintiff(s)
 Daniel Antonelli, Vivan Lekkas & Daniel Kline, Attorney for Defendant(s), City of Englewood,
 et al
 John Lamb, Amicus, Concerned Citizens of Englewood, Inc.

 Nature of Proceedings:

 Oral argument held on the motion for preliminary injunction and cross motion for judgment on
 the pleadings.
 Court Ordered parties to submit written summations no more than 5 pages as well as proposed
 Settlement Counsel’s name by 09/19/19.
 Court RESERVED decision.


 Time Commenced: 9:30 am
 Time Concluded: 12:00 pm


                                                   Lissette Rodriguez, Courtroom Deputy
                                                   to the Hon. Brian R. Martinotti, U.S.D.J.
